DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 09/08/2021, with respect to claims 1-12 and 17-24, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-12 and 17-24 under 35 U.S.C. § 102 and 103 has been withdrawn. Furthermore, the objection to drawings under 37 CFR 1.121(d) is withdrawn because the drawings, “can be effectively scanned and adequately reproduced,” (MPEP § 507).  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) GRUSH et al., US 20180122154, and FAN, US 20180343544, and previously disclosed prior art reference(s) SADR, PALSGAARD, TIWARI, COMPAIJEN, BERMUDEZ  and HIGH. The grounds for rejection in view of amended claims are provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over SADR et al., US 9883337, herein further known as Sadr, in view of GRUSH et al., US 2018/0122154, herein further known as Grush

Regarding claim 1, Sadr discloses an autonomous guided vehicle (Sadr, column 6, lines 30-35) comprising: memory; one or more processors coupled to the memory (Sadr, column 2, lines 51-52), the one or more processors (Sadr, column 2, lines 51-52) configured to determine an intended location (Sadr, column 6, lines 6-12. Accurate measurement of location of reader) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) based at least in part on a previously determined location (Sadr, column 13, lines 25-62, previous location estimate (x,y,z)) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) and further based at least in part on a calculated motion (Sadr, at least column 12, lines 30-35, "motion" type sensor data) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) from the previously determined location (Sadr, at least column 12, lines 46-47, initial condition (IC)); and an active RFID reader (Sadr, column 5, line 40) configured to transmit (modulate a radio-frequency) interrogation signal (Sadr, column 8, lines 31-32 and lines 44-46) to one or more RFID devices (Sadr, column 8, lines 32-33, receives backscattered signals transmitted from RFID tags in response to the interrogation signals (interrogation signal is transmitted to the one of more RFID tags in order to receive backscattered signals transmitted from RFID tags)), the active RFID reader (Sadr, column 5, line 40) paired with a plurality of RFID devices that are attached to one or more objects in an environment (Sadr, column 7, line 41-43) of the autonomous guided vehicle (Sadr, column 6, lines 30-35), the plurality of RFID devices including the one or more RFID devices  (Sadr, column 7, lines 60-61, one or more RFID tags 220) further configured to determine an actual location (Sadr, column 5, lines 33-35) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) based at least in part on one or more response signals (Sadr, column 8, line 33)  that are received from the one or more RFID devices (Sadr, column 7, lines 60-61, one or more RFID tags 220) in response to the interrogation signal (Sadr, column 8, lines 32-33), the one or more processors (Sadr, column 2, lines 51-52) further configured to determine a likelihood that an actual location (Sadr, column 5, lines 33-35) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) in a region of a facility (Sadr, column 1, line 38) is different from an intended location (Sadr, column 6, lines 6-12. accurate measurement of location of reader) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) using a machine learning technique (Sadr, column 14, lines 8-9) , wherein the facility includes the paired RFID devices (Sadr, col. 5, lines 36-41).
However, the vehicle of Sadr does not explicitly state, the autonomous guided vehicle in a region of a facility is different from an intended location of the autonomous guided vehicle based at least in part on at least one of the following: an amount of time that the autonomous guided vehicle takes to travel through the region being greater than or equal to a time threshold, an area of the facility that is covered by the path of the autonomous guided vehicle being greater than or equal to an area threshold, a number of instances in which the actual location of the autonomous guided vehicle in the region is different from the intended location of the autonomous guided vehicle, a confidence in an accuracy of a map of the facility using a machine learning technique, wherein the facility includes the paired RFID devices.
	Grush teaches the autonomous guided vehicle in a region of a facility is different from an intended location of the autonomous guided vehicle based at least in part on at least one of the following: an amount of time  (Grush, paragraph [0045-0046], assessing that the vehicle is in the non-target lane (i.e. region); from a time (tl) to a time (t2)) that the autonomous guided vehicle takes to travel  (Grush, paragraph [0024], path of travel) through the region (Grush, paragraph [0024], geofence associated with at least one boundary region) being greater than or equal to a time threshold (Grush paragraphs [0041-0047], system is provided for identifying whether a vehicle has entered, departed or stayed in a target lane (i.e. region), and Grush paragraphs [0049-0050], the time from t1 to t2 is less than a threshold time, treating the vehicle as having remained in the target lane (i.e. region), and otherwise (greater than a threshold time), treating the vehicle as having changed to the non-target lane (i.e. region) between time tl and t2.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sadr by including the autonomous guided vehicle in a region of a facility is different from an intended location of the autonomous guided vehicle based at least in part on at least one of the following: an amount of time that the autonomous guided vehicle takes to travel through the region being greater than or equal to a time threshold as taught by Grush.
One would be motivated to modify Sadr in view of  Grush for the reasons stated in Grush paragraph [0003], to segregate, count, or direct vehicles by vehicle type or other measure.  Furthermore, paragraph [0007], identifying specific lane of travel includes RFID "tag and beacon" or the equivalent "transponder and reader" to travel the intended route.


Regarding claims 2, the combination of Sadr and Grush disclose all elements of claim 1 above.
Sadr discloses further an autonomous vehicle wherein the one or more processors are further configured to: determine an intended orientation of the autonomous guided vehicle (Sadr, column 6, lines 30-35) based at least in part on a previously determined orientation of the autonomous guided vehicle (Sadr, column 6, lines 30-35) and further based on the calculated motion (column 10, 40-55, in many embodiments of the invention, additional measurement sources can be employed to enhance and/or assist in establishing the location of an asset. Composite location information can be formed using public or private infrastructure that continuously broadcasts location information over a wide area, in addition to multimodal sensor sources such as, but not limited to: wide area wireless radio network for location systems; pressure sensors to measure elevation; measurement from a gyroscope for measuring orientation via angular measurements (i.e. orientation based on the calculated motion); accelerometer to track velocity and acceleration; and compass (magnetometer) to establish heading and direction in reference to the North Pole); MS# 405399-US-NP- 46 -determine an actual orientation of the autonomous guided vehicle (Sadr, column 6, lines 30-35) based at least in part on the one or more response signals that are received from the one or more RFID devices in response to the interrogation signal (column 26, lines 3-10, process includes determining (2808) global coordinates for the tag(s) that were read, converting the previously obtained local coordinates into a common coordinate system. The process can include updating (2810) one or more agent's (e.g. drones and robots) path by providing control signals to change its path for better coverage, see also at least FIG. 28, (wherein the agents actual location is known based upon global coordinates for the tag(s) that were read in order to change its path)); and set a reference orientation of the autonomous guided vehicle (Sadr, column 6, lines 30-35) on which the navigation of the autonomous guided vehicle (Sadr, column 6, lines 30-35) is based to be the actual orientation rather than the intended orientation as a result of the calculated motion of the autonomous guided vehicle (Sadr, column 6, lines 30-35) from the previously determined location (Sadr, at least column 12, lines 46-47, initial condition (IC)) being different from an actual motion of the autonomous guided vehicle (Sadr, column 6, lines 30-35) from the previously determined location (column 12, lines 30-60, in several embodiments of the invention, one or more sensors generate "motion" type sensor data such as, but not limited to, a gyro, compass, and/or accelerometer (i.e. reference location of the autonomous guided vehicle) (wherein it is well known in the art that autonomous guided vehicles utilize a gyro, compass, and/or accelerometer for autonomous motion). Translating such data to a location vector may involve preprocessing these signals using a position tracking engine, tracking algorithm adapts the position input  (i.e. calculated motion of the autonomous guided vehicle) to the location fusion engine by updating the previous position estimate with new measurement (i.e. actual location) from the output of the block referred to as kinematics and scaling block, implementation of a kinematics and scaling block in accordance with embodiments of the 

Regarding claim 3, the combination of Sadr and Grush disclose all elements of claim 1 above.
Sadr discloses further an autonomous vehicle wherein the one or more processors are configured to navigate the autonomous guided vehicle (Sadr, column 6, lines 30-35) from the actual location to the intended location to compensate for a difference between the actual location and the intended location. (column 6, lines 30-40, several embodiments of the invention provide the ability to track multiple "agents" ( e.g., drones or robots) and navigate them in fairly tight spacing in environments such as a retail store or factory while reading and locating tags. Potential applications in accordance with embodiments of the invention provide autonomous navigation of these agents safely and accurately in real-life deployment, AND column 9, lines 50-60, geographic location estimation system can determine positioning data for RFID tagged assets and refine the position (i.e. compensate for a difference) using a location fusion engine. In this way, some embodiments of the invention enable the geographical location error (i.e. difference between the actual location and the intended location) for each asset to be bounded by the error of the RTLS system(s) used in locating each asset).

Regarding claim 6, the combination of Sadr and Grush disclose all elements of claim 1 above.
Sadr discloses further an autonomous vehicle wherein the active RFID reader includes one or more unidirectional narrow-field active RFID antennas (column 26, lines 55-65, if (wherein the movement of the drones and robots, and direction of flight of the drones and robots is required because the antenna(s) are unidirectional and the drone or robot must move and/or change direction in order to send the interrogation signal and receive the tag response signal)).

Regarding claim 18, Sadr discloses an autonomous guided vehicle (Sadr, column 6, lines 30-35) comprising: memory; one or more processors coupled to the memory (Sadr, column 2, lines 51-52), the one or more processors (Sadr, column 2, lines 51-52) configured to determine an intended location (Sadr, column 6, lines 6-12, accurate measurement of location of reader) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) based at least in part on a previously determined location (Sadr, column 13, lines 25-62, previous location estimate (x,y,z)) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) and further based at least in part on a calculated motion (Sadr, at least column 12, lines 30-35, "motion" type sensor data) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) from the previously determined location (Sadr, at least column 12, lines 46-47, initial condition (IC)); and an RFID device (Sadr, column 1, line 22, passive radio-frequency identification (RFID)  configured to: receive one or more interrogation signals from one or more active RFID readers (Sadr, column 8, lines 30-33), the RFID device paired with a plurality of active RFID readers  (Sadr, column 7, line 60, RFID reader systems) that are attached to one or more objects (Sadr, column 7, line 60, RFID reader systems 216, see also at least FIG. 2) in an environment of the autonomous guided vehicle (Sadr, column 6, lines 30-35), the plurality of active RFID readers (Sadr, column 7, line 60, RFID reader systems) including the one or more active RFID readers (Sadr, column 5, line 41, active radio frequency identification (RFID) tags); and transmit one or more response signals (Sadr, column 8, line 33) to the one or more active RFID readers in response to the one or more interrogation signals, the one or more response signals indicating receipt of the one or more interrogation signals by the RFID device (Sadr, column 8, lines 30-33), the one or more processors further configured to set a reference location of the autonomous guided vehicle (Sadr, column 1, lines 54-55, updating one or more paths of one or more mobile reader agents) on which navigation of the autonomous guided vehicle  (Sadr, column 6, lines 30-35)is based to be an actual location (Sadr, column 5, lines 33-35) of the autonomous guided vehicle (Sadr, column 6, lines 30-35), which is based at least in part on the one or more response signals (Sadr, column 8, line 33), rather than the intended location (Sadr, column 6, lines 6-12) as a result of the calculated motion of the autonomous guided vehicle (column 10, 40-55) from the previously determined location (Sadr, at least column 12, lines 46-47, initial condition (IC)) being different from an actual motion of the autonomous guided vehicle (Sadr, column 6, lines 30-35) from the previously determined location (Sadr, column 13, lines 25-62, let x', y' and z' denote the corrected coordinates from the previous location estimate (x,y,z)). 

Regarding claim 19, Sadr discloses all elements of claim 18 above.
Sadr discloses further an autonomous vehicle wherein the one or more processors (Sadr, column 2, lines 51-52) are further configured to: determine an intended orientation  (Sadr, column 10,  40-50, orientation via angular measurements) of the autonomous guided vehicle (Sadr, column 6, lines 30-35)  based at least in part on a previously determined orientation (Sadr, column 10,  40-50, measurement from a gyroscope) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) and further based on the calculated motion (Sadr, at least column 12, lines 30-35, one or more sensors generate "motion" type sensor data); and set a reference orientation (Sadr, column 7, lines 22-23) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) on which the navigation of the autonomous guided vehicle is based to be an actual orientation (Sadr, column 10, lines 49-50) of the autonomous guided vehicle (Sadr, column 6, lines 30-35), which is based at least in part on the one or more response signals (Sadr, column 8, line 33), rather than the intended orientation (Sadr, column 10,  40-50, orientation via angular measurements)as a result of the calculated motion (Sadr, at least column 12, lines 30-35, one or more sensors generate "motion" type sensor data) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) from the previously determined location (Sadr, at least column 12, lines 46-47, initial condition (IC)) being different from the actual motion of the autonomous guided vehicle from the previously determined location  (Sadr, column 13, lines 25-62, let x', y' and z' denote the corrected coordinates from the previous location estimate (x,y,z)).

Regarding claim 20, Sadr discloses all elements of claim 18 above.
wherein the RFID device includes a passive RFID tag (Sadr, column 1, line 22, passive radio-frequency identification (RFID) tags).

Regarding claim 21, Sadr discloses all elements of claim 18 above.
Sadr discloses further an autonomous vehicle wherein the RFID device includes an active RFID tag (Sadr, column 5, line 40).

Regarding claim 22, Sadr discloses all elements of claim 18 above.
Sadr discloses further an autonomous vehicle wherein the RFID device includes an active RFID reader (Sadr, column 8, line 47, reader system both transmits and receives signals).

Regarding 23, Sadr discloses all elements of claim 18 above.
Sadr further discloses a method and autonomous vehicle iteratively performing said determining the intended location, said transmitting the interrogation signal, and said determining the actual location of the autonomous guided vehicle to generate location information that indicates whether the intended location is different from the actual location for each iteration of a plurality of iterations (column 3, lines 10-15, in an embodiment the control of the mobile reader agent is provided via proportional integral derivative (PID) control (e.g. control loop)); analyzing the location information using a machine learning technique (column 14, lines 1-10, output location estimate can be calculated using a number of options for different use cases. The vector sequence can be assumed to be a Markov process. Then, any of a number techniques can be applied in accordance with embodiments of the invention, such as, but not limited to kernel based machine learning in  to determine a likelihood that an actual location of the autonomous guided vehicle in a region of a facility is to be different from an intended location of the autonomous guided vehicle, the facility including the paired RFID devices (column 25, lines 40-50, Four agents (e.g. drones and robots) read (i.e. pair) in the discrete areas A, B, C, and D. An illustration visualizing examples of different components of sensor data collected by an agent 2900 (i.e. active RFID reader paired) and a tag 2902 (i.e. RFID devices) on a shelf that the agent  antenna is pointing to is shown in FIG. 29B, the process includes receiving (2804) tag (i.e. RFID devices) location data that describes the location of one or more tags see also at least FIG. 28, 29A and 29B); and performing at least one of the following operations: modifying a computer software program that controls a path of the autonomous guided vehicle through the facility so that the path avoids the region based at least in part on the likelihood being greater than or equal to a threshold likelihood; providing a recommendation to at least one of (a) change a location of at least one RFID device in the environment of the autonomous guided vehicle  (column 26, lines 1-10, process includes determining (2808) global coordinates for the tag(s) that were read, (i.e. RFID tags), converting the previously obtained local coordinates into a common coordinate system. The process can include updating (2810) one or more agent's path (i.e. change a location) by providing control signals to change its path for better coverage, see also at least FIG. 28) or (b) add at least one RFID device in the environment of the autonomous guided vehicle to reduce the likelihood that the actual location of the autonomous guided vehicle in the region is to be different from the intended location of the autonomous guided vehicle; or narrowing a coverage geometry of the active RFID reader to focus on the region of the facility based at least in part on the likelihood being greater than or equal to a threshold likelihood.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sadr and Grush, in view of PALSGAARD et al., US 9974280, herein further known as Palsgaard.

Regarding claim 4, the combination of Sadr and Grush disclose all elements of claim 1 above including and set a reference location of the autonomous guided vehicle on which navigation of the autonomous guided vehicle is based to be in the second aisle rather than in the first aisle as a result of the calculated motion of the autonomous guided vehicle from the previously determined location being different from an actual motion of the autonomous guided vehicle from the previously determined location (Sadr, column 12, lines 30-60, in several embodiments of the invention, one or more sensors generate "motion" type sensor data such as, but not limited to, a gyro, compass, and/or accelerometer (i.e. reference location of the autonomous guided vehicle) (wherein it is well known in the art that autonomous guided vehicles utilize a gyro, compass, and/or accelerometer for autonomous motion). Translating such data to a location vector may involve preprocessing these signals using a position tracking engine, tracking algorithm adapts the position input  (i.e. calculated motion of the autonomous guided vehicle) to the location fusion engine by updating the previous position estimate with new measurement (i.e. actual location) from the output of the block referred to as kinematics and scaling block, implementation of a kinematics and scaling block in accordance with embodiments of the invention such as the one shown in FIG. 12 for handling an error signal such as the signal shown in FIG. 14 from the gyro can be appreciated by one skilled in the art). 
intended to be located in a first aisle of a facility; determine that the autonomous guided vehicle is located in a second aisle of the facility that is different from the first aisle; and set the reference location to be in the second aisle rather than in the first aisle; 
Palsgaard teaches an autonomous vehicle wherein the one or more processors are configured to: determine that the autonomous guided vehicle is intended to be located in a first aisle of a facility; determine that the autonomous guided vehicle is located in a second aisle of the facility that is different from the first aisle; and set the reference location to be in the second aisle rather than in the first aisle (column 15, lines 15-20, parameters may be used in order to position the motorized feeding vehicle 20 correctly in the passage 14 (i.e. first aisle) of the building 20. At this point, the first set of parameters may be inaccurate and navigation may be performed based on the other sets of parameters only (i.e. second aisle) compared to the recorded data.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sadr by including determine that the autonomous guided vehicle is intended to be located in a first aisle of a facility; determine that the autonomous guided vehicle is located in a second aisle of the facility that is different from the first aisle; and set the reference location to be in the second aisle rather than in the first aisle as taught by Palsgaard.
One would be motivated to modify Sadr in view of  Palsgaard for the reasons stated in Palsgaard column 3, line 36-37, to reduce a risk of failure in the navigation system and avoid user involvement.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sadr and Grush in view of TIWARI et al., US 10846657, herein further known as Tiwari.

Regarding claim 5, the combination of Sadr and Grush disclose all elements of claim 1 above including an autonomous vehicle wherein the one or more processors are configured to determine the actual location of the autonomous guided vehicle based at least in part on one or more signal strengths of the one or more respective response signals (Sadr, at least column 24, lines1-15, approach is based on machine learning, which works directly on the natural non-Euclidean coordinate systems provided by the known reference RFID devices, known locations of a few nodes in the network and the RFID readings can be exploited
to construct signal strength or hop-count based function spaces that are useful for learning unknown RFID locations).
However, Sadr does not explicitly disclose an autonomous vehicle and method based at least in part on one or more signal strengths of the one or more respective response signals being inversely proportional to one or more respective distances between the actual location and the one or more respective RFID devices.
being inversely proportional to one or more respective distances between the actual location and the one or more respective RFID devices (column 8, line 30 through column 9, line 10, RFID interrogation by the robotic system during a scan cycle using computer system can calculate an offset distance for the robotic system to the inventory structure and an interrogation power (i.e. signal strengths) for the robotic system, computer system can implement parametric models to calculate offset distance (i.e. respective distances) from the robotic system to the inventory structure (i.e. RFID devices) and a matching interrogation power for scanning, the computer system can also set scan speed and interrogation frequency such as inversely proportional to a density of RFID-tagged products assigned to the inventory structure and inversely proportional to the interrogation power (i.e. signal strengths) assigned to the inventory structure).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sadr by including one or more respective response signals being inversely proportional to one or more respective distances between the actual location and the one or more respective RFID devices as taught by Tiwari.
One would be motivated to modify Sadr in view of  Tiwari for the reasons stated in Tiwari column 5, lines 1-10, to define continuous scan path along a shelving segment, a shelving structure, an aisle, a set of inventory structures, or throughout the entire store with fixed or varying interrogation parameters and the robotic system can navigate along this continuous scan path while broadcasting an RFID interrogation signal, recording RFID values returned by RFID tags.
.

Claims 7,-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sadr and Grush, in view of FAN et al., US 20180343544, herein further known as Fan.

Regarding claim 7, Sadr discloses a method of using paired RFID devices (Sadr, column 7, line 41-44) to navigate an autonomous guided vehicle (Sadr, column 6, lines 30-35), the method comprising: modulating a radio-frequency signal (Sadr, column 8, lines 31-32 and lines 44-46) by an active RFID reader (Sadr, column 5, line 40) at the autonomous guided vehicle (Sadr, column 6, lines 30-35) to generate an interrogation signal (Sadr, column 8, lines 31-32); determining an intended location (Sadr, column 6, lines 6-12. accurate measurement of location of reader) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) based at least in part on a previously determined location (Sadr, column 13, lines 25-62, let x', y' and z' denote the corrected coordinates from the previous location estimate (x,y,z)) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) and further based at least in part on a calculated motion (Sadr, at least column 12, lines 30-35, one or more sensors generate "motion" type sensor data) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) from the previously determined location (Sadr, at least column 12, lines 46-47, initial ; transmitting the interrogation signal (Sadr, column 8, lines 31-32 and lines 44-46) from the active RFID reader (Sadr, column 5, line 40) at the autonomous guided vehicle  (Sadr, column 6, lines 30-35) to one or more RFID devices (Sadr, column 7, lines 60-61, one or more RFID tags 220), the paired RFID devices (Sadr, column 7, line 41-43) including the active RFID reader (Sadr, column 5, line 40) and a plurality of RFID devices (Sadr, column 7, lines 60-61, one or more RFID tags 220) that are paired with the active RFID reader  (Sadr, column 6, lines 27-43,  see also at least FIG. 1) and that are attached to one or more objects (Sadr, column 6, line 29, RFID tagged goods) in an environment of the autonomous guided vehicle (Sadr, column 6, lines 27-43,  see also at least FIG. 1), the plurality of RFID devices including the one or more RFID devices (Sadr, column 7, line 41-43); determining an actual location (Sadr, column 5, lines 33-35) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) based at least in part on one or more response signals (Sadr, column 8, line 33) that are received from the one or more RFID devices (Sadr, column 7, lines 60-61, one or more RFID tags 220) in response to the interrogation signal (Sadr, column 8, lines 32-33); generating location information that indicates whether the intended location (Sadr, column 6, lines 6-12. accurate measurement of location of reader) is different from the actual location analyzing the location information using a machine learning technique  (Sadr, column 14, lines 8-9) to determine a likelihood that an actual location (Sadr, column 5, lines 33-35) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) in a region of a facility (Sadr, column 1, line 38) is different from an intended location  (Sadr, column 6, lines 6-12. accurate measurement of location of reader) of the autonomous guided vehicle (Sadr, column 6, lines 30-35), the facility including the paired RFID devices (Sadr, column 6, line 46-50).
performing at least one of the following operations: providing a recommendation to at least one of (a) change a location of at least one RFID device in the environment of the autonomous guided vehicle or (b) add at least one RFID device in the environment of the autonomous guided vehicle to reduce the likelihood that the actual location of the autonomous guided vehicle in the region is different from the intended location of the autonomous guided vehicle; or narrowing a coverage geometry of the active RFID reader to focus on the region of the facility.
Fan teaches a method of performing at least one of the following operations: providing a recommendation to add at least one RFID device in the environment of the autonomous guided vehicle (Fan, at least paragraph [0079], additional RFID components can be added) to reduce the likelihood (Fan, at least paragraph [0079], improve accuracy of the calculation of the location) that the actual location of the autonomous guided vehicle in the region is different from the intended location of the autonomous guided vehicle.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sadr by including providing a recommendation to add at least one RFID device in the environment of the autonomous guided vehicle as taught by Fan.
One would be motivated to modify Sadr in view of  Fan for the reasons stated in Fan paragraph [0003], to execute an operation on the mobile device in response to a determination that the location of the mobile device corresponds to a trigger location. 
Additionally, the claimed invention is merely a combination of old, well known elements  of vehicle control with autonomous navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art 

Regarding claim 8, the combination of Sadr, Grush and Fan disclose all elements of claim 7 above.
Sadr discloses further a method comprising: determining an intended orientation (Sadr, column 10,  40-50, orientation via angular measurements) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) based at least in part on a previously determined orientation (Sadr, column 10,  40-50, measurement from a gyroscope) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) and further based on the calculated motion (Sadr, column 10,  40-50, accelerometer to track velocity and acceleration); determining an actual orientation of the autonomous guided vehicle based at least in part on the one or more response signals that are received from the one or more RFID devices in response to the interrogation signal (column 26, lines 3-10, process includes determining (2808) global coordinates for the tag(s) that were read, converting the previously obtained local coordinates into a common coordinate system. The process can include updating (2810) one or more agent's (e.g. drones and robots) path by providing control signals to change its path for better coverage, see also at least FIG. 28, (wherein the agents actual location is known based upon global coordinates for the tag(s) that were read in order to change its path)); and setting a reference orientation of the autonomous guided vehicle on which the navigation of the autonomous guided vehicle is based to be the actual orientation rather than the intended orientation as a result of the calculated motion of the autonomous guided vehicle from the previously determined location being different from an actual motion of the autonomous guided vehicle from the previously determined location  (column 12, lines 30-60, in several embodiments of the invention, one or more sensors generate "motion" type sensor data such as, but not limited to, a gyro, compass, and/or accelerometer (i.e. reference location of the autonomous guided vehicle) (wherein it is well known in the art that autonomous guided vehicles utilize a gyro, compass, and/or accelerometer for autonomous motion). Translating such data to a location vector may involve preprocessing these signals using a position tracking engine, tracking algorithm adapts the position input  (i.e. calculated motion of the autonomous guided vehicle) to the location fusion engine by updating the previous position estimate with new measurement (i.e. actual location) from the output of the block referred to as kinematics and scaling block, implementation of a kinematics and scaling block in accordance with embodiments of the invention such as the one shown in FIG. 12 for handling an error signal such as the signal shown in FIG. 14 from the gyro can be appreciated by one skilled in the art).

Regarding claim 9, the combination of Sadr, Grush, and Fan disclose all elements of claim 7 above.
Sadr discloses further a method wherein transmitting the interrogation signal comprises: transmitting the interrogation signal from the active RFID reader (Sadr, column 8, lines 31-32, reader system transmits RFID tag interrogation signals) at the autonomous guided vehicle (Sadr, column 4, lines 1-3, see also at least FIG. 3) to one or more passive RFID tags that are paired with the RFID reader and that are attached to at least one of the one or more objects (Sadr, column 6, lines 44-50); and wherein determining the actual location (Sadr, column 5, lines 33-35) of the autonomous guided vehicle (Sadr, column 6, lines 30-35) comprises: determining the actual location of the autonomous guided vehicle based at least in part on the one or more response signals that are received from the one or more passive RFID tags in response to the interrogation signal (column 1, lines 40-45, systems and methods for generating sensor tag locations expressed in a three-dimension global coordinate system from sensor tag locations expressed in three-dimensional local coordinate systems of mobile readers (i.e. active RFID reader at the autonomous guided vehicle) that read each tag (i.e. passive RFID tags) and for updating the paths of each mobile reader are disclosed, AND column 8, lines 30-35, in some embodiments of the invention, at least one reader system both transmits RFID tag interrogation signals and receives backscattered signals transmitted from RFID tags in response to the interrogation signals, and column 7, lines 40-45, basic systems for reading RFID tags include at least an RFID reader system and RFID tags that may be attached to assets (i.e. attached to at least one of the one or more objects), AND column 26, lines 3-10, process includes determining (2808) global coordinates for the tag(s) that were read, i.e., converting the previously obtained local coordinates into a common coordinate system. The process can include updating (2810) one or more agent's (e.g. drones and robots) path by providing control signals to change its path for better coverage, see also at least FIG. 28, (wherein the agents actual location is known based upon global coordinates for the tag(s) that were read in order to change its path)).

Regarding claim 10, the combination of Sadr, Grush, and Fan disclose all elements of claim 7, above.
Sadr discloses further a method wherein transmitting the interrogation signal comprises: transmitting the interrogation signal from the active RFID reader (Sadr, column 8, lines 31-32, reader system transmits RFID tag interrogation signals) at the autonomous guided vehicle  to one or more active RFID tags (column 5, lines 35-40, location information streams can include, but are not limited to, passive or active radio frequency identification (RFID) tags) that are paired with the RFID reader and that are attached to at least one of the one or more objects; and wherein determining the actual location of the autonomous guided vehicle comprises: determining the actual location of the autonomous guided vehicle based at least in part on the one or more response signals that are received from the one or more active RFID tags in response to the interrogation signal (column 5, lines 35-40, location information streams can include, but are not limited to, passive or active radio frequency identification (RFID) tags (i.e. active RFID tags), AND column 1, lines 40-45, systems and methods for generating sensor tag locations expressed in a three-dimension global coordinate system from sensor tag locations expressed in three-dimensional local coordinate systems of mobile readers (i.e.  active RFID reader at the autonomous guided vehicle) that read each tag (i.e. passive RFID tags) and for updating the paths of each mobile reader are disclosed, AND column 8, lines 30-35, in some embodiments of the invention, at least one reader system both transmits RFID tag interrogation signals and receives backscattered signals transmitted from RFID tags in response to the interrogation signals, and column 7, lines 40-45, basic systems for reading RFID tags include at least an RFID reader system and RFID tags that may be attached to assets (i.e. attached to at least one of the one or more objects), AND column 26, lines 3-10, process includes determining (2808) global coordinates for the tag(s) that were read, i.e., converting the previously obtained local coordinates into a common coordinate system. The process can include updating (2810) one or more agent's (e.g. drones and robots) path by providing control signals to change its path for better coverage, see also at least FIG. 28, (wherein the agents actual location is known based upon global coordinates for the tag(s) that were read in order to change its path)).

Claims 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sadr, Grush, and Fan in view of COMPAIJEN et al., US 20190138770, herein further known as Compaijen.

Regarding claim 11, the combination of Sadr, Grush, and Fan disclose all elements of claim 7 above.
Sadr discloses determining the actual location of the autonomous guided vehicle based at least in part on the one or more response signals that are received by the one or more other active readers (e.g. active RFID readers) in response to the interrogation signal, but fails to explicitly  state a method, wherein transmitting the interrogation signal comprises: transmitting the interrogation signal from the active RFID reader at the autonomous guided vehicle to one or more other active RFID readers that are paired MS# 405399-US-NP- 49 -with the RFID reader and that are attached to at least one of the one or more objects.
Compaijen teaches a method wherein transmitting the interrogation signal from the active RFID reader at the autonomous guided vehicle to one or more other active RFID readers that are paired with the RFID reader and that are attached to at least one of the one or more objects (paragraph 12, the first reader unit is arranged to generate interrogation data wherein the system is arranged for distributing the interrogation data generated by the first reader unit to the at least one second reader unit (i.e. interrogation signal from the active RFID reader at the autonomous guided vehicle to one or more other active RFID readers), wherein 
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sadr by including transmitting the interrogation signal from the active RFID reader at the autonomous guided vehicle to one or more other active RFID readers that are paired with the RFID reader as taught by Compaijen.
One would be motivated to modify Sadr in view of Compaijen for the reasons stated in Compaijen paragraph [0004], to achieve full area coverage and a high reading accuracy within environments in which often the articles are packed closely together.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control with autonomous navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 14, the combination of Sadr, Grush, and Fan disclose all elements of claim 7 above including determining an amount of time (Grush, paragraph [0049-0050], the sum of the excursion point departure time from t1 to t2 is greater than a threshold time) that the autonomous guided vehicle takes to travel (Grush, paragraph [0024], path of travel) through the region (Grush, paragraph [0024], geofence associated with at least one boundary region); wherein analyzing the location information (Grush, paragraph [0038-0039], detecting that the vehicle has crossed an entry geofence or virtual gantry) comprises: analyzing the location information (Grush, paragraph [0038-0039], detecting that the vehicle has crossed an entry geofence or virtual gantry) and the amount of time  (Grush, paragraph [0049-0050], the sum of the excursion point departure time from t1 to t2 is greater than a threshold time) that the autonomous guided vehicle (Sadr, column 6, lines 30-35) takes to travel (Grush, paragraph [0024], path of travel) through the region (Grush, paragraph [0024], geofence associated with at least one boundary region), using the machine learning technique ((Sadr, column 14, lines 8-9), to determine the likelihood.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sadr by including the autonomous guided vehicle in a region of a facility is different from an intended location of the autonomous guided vehicle based at least in part on at least one of the following: an amount of time that the autonomous guided vehicle takes to travel through the region being greater than or equal to a time threshold as taught by Grush.
One would be motivated to modify Sadr in view of Grush for the reasons stated in Grush paragraph [0003], to segregate, count, or direct vehicles by vehicle type or other measure.  Furthermore, paragraph [0007], identifying specific lane of travel includes RFID "tag and beacon" or the equivalent "transponder and reader" to travel the intended route.

Regarding claim 15, the combination of Sadr, Grush, and Fan disclose all elements of claim 7 above
 determining an area of the facility (column 8, lines 1-5, RTLS receivers can obtain reference location data that provides location information to an accuracy of several centimeters or even several millimeters and/or within an indoor environment where global positioning system (GPS) signals may be unavailable that is covered by a path of the autonomous guided vehicle (column 7, lines 10-15, a central server, such as the server shown in FIG. 1, can process this data and perform path planning across the physical area to complete the underlying task in an efficient and/or optimal fashion); wherein analyzing the location information comprises: analyzing the location information and an indication of the area of the facility that is covered by the path of the autonomous guided vehicle using the machine learning technique (column 14, lines 1-10, output location estimate can be calculated using a number of options for different use cases. The vector sequence can be assumed to be a Markov process. Then, any of a number techniques can be applied in accordance with embodiments of the invention, such as, but not limited to kernel based machine learning in generating a location estimate) to determine the likelihood.

Regarding claim 16, Sadr discloses all elements of claim 7 above.
Sadr discloses further a method wherein the location information indicates a number of the iterations for which the actual location of the autonomous guided vehicle in the region is different from the intended location of the autonomous guided vehicle (column 3, lines 10-15, in an embodiment the control of the mobile reader agent is provided via proportional integral derivative (PID) control (e.g. control loop)); and wherein analyzing the location information comprises: analyzing the number of the iterations for which the actual location of the autonomous guided vehicle in the region is different from the intended location of the autonomous guided vehicle using the machine learning technique (column 14, lines 1-10, output location estimate can be calculated using a number of options for different use cases. The vector sequence can be assumed to be a Markov process. Then, any of a number techniques can be applied in accordance with embodiments of the invention, such as, but not limited to kernel based machine learning in generating a location estimate)  to determine the likelihood.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sadr, Grush, and Fan in view of BERMUDEZ et al., US 9766603, herein further known as Bermudez.

Regarding claim 12, the combination of Sadr, Grush, and Fan disclose all elements of claim 7 above.
However, Sadr does not explicitly disclose a method wherein the one or more RFID devices are attached to computer equipment on one or more racks in a co-location center.
Bermudez teaches a method wherein the one or more RFID devices are attached to computer equipment on one or more racks in a co-location center (paragraph 4, lines 45-55, a mote sensing network can be configured to be used for asset tracking and management. For example, motes can be attached to a server rack and include an RFID reader that can be used to track servers having RFID tags (i.e. RFID devices are attached to computer equipment) that are placed in the server rack. The tracking of assets in data centers facilitates the location of assets on demand in the space (data center floor, storage room, surrounding office space) (i.e. a co-location center)).

It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sadr by including one or more RFID devices are attached to computer equipment on one or more racks in a co-location center as taught by Bermudez.
One would be motivated to modify Sadr in view of Bermudez for the reasons stated in Bermudez column 1, lines 48-49, to take global or local action based on the sensor data.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control with autonomous navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control with autonomous navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sadr and Palsgaard in view of HIGH et al., US 9908760, herein further known as High.

Regarding claim 17, the combination of Sadr, Grush, and Fan disclose all elements of claim 7 above
Sadr discloses using the machine learning technique; wherein analyzing the location information comprises: analyzing the location information and taking into consideration the confidence in the accuracy using the machine learning technique to determine the likelihood, but fails to explicitly disclose a method of a map of the facility.
High teaches a method of a map of the facility (column 5, lines 54-56, the at least one database 126 may store data pertaining to one or more of shopping facility mapping data, AND column 14, lines 45-50, in some embodiments, the central computer system 106 uses a grid placed upon a 2D CAD map and 3D point cloud model (e.g., from the databases 126) to direct, track, and plot paths for the other devices).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sadr by including a map of the facility as taught by High.
One would be motivated to modify Sadr in view of High for the reasons stated in High column 1, lines 63-64, to improve the customer experience and/or convenience for the customer.  
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control with autonomous navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sadr and Palsgaard in view of JOHANNESEN et al., US 20150235064, herein further known as Johannesen.

Regarding claim 24, the combination of Sadr, Grush, and Fan disclose all elements of claim 7 above.
However, Sadr does not explicitly disclose a vehicle and method wherein narrowing the coverage geometry of the active RFID reader to focus on the region of the facility comprises: decreasing a size of a main lobe of the interrogation signal.
Johannesen teaches a method wherein narrowing the coverage geometry of the active RFID reader to focus on the region of the facility comprises: decreasing a size of a main lobe of the interrogation signal (paragraph 89, in the conventional art of RF tag detection, using the length of a rectangular shaped aperture as an example, it is observed in FIG. 12 that the half-power beam width (HPBW) of the main lobe from such an aperture is reduced only as the length of the aperture is increased (i.e. the directivity increases as the aperture length increases), see also at least FIG. 12).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Sadr by including narrowing the coverage geometry of the active RFID reader to focus on the region of the facility comprises: decreasing a size of a main lobe of the interrogation signal as taught by Johannesen.
One would be motivated to modify Sadr in view of  Johannesen for the reasons stated in Johannesen, to provide identification of at least one object in an image registered with an image registration device which is provided with a wireless tag with identification information related 
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control with autonomous navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JESS WHITTINGTON/Examiner, Art Unit 3669